Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 3-6, 8-13, 15-16 are pending.  
Priority
Instant application 16753556, filed 04/3/2020 claims benefit as follows:

    PNG
    media_image1.png
    92
    390
    media_image1.png
    Greyscale
.

Response to Applicant Amendment/Argument
In view of the amendment, the double patenting rejection is withdrawn.
In view of the amendment, the 102 rejection of record in view of Li is withdrawn.
In view of the amendment, the 102 rejection in view of Rivers is withdrawn.
In view of the cancellation of claim 14, the rejection over Kuhn is withdrawn.
In view of the amendment, the 102 rejection over Ma is withdrawn.
In view of the amendment, the 103 rejection over Li is withdrawn.
In view of the amendment, the 112 second paragraph rejection is withdrawn.
In view of the cancellation of claim 14, the objection of record is withdrawn.
All rejections and objections of record are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of Applicant amendments, the rejections of record are withdrawn.  Close art was previously made of record and was overcome by amendment.
The instant claims require a step of preparing a dispersion comprising a transitional metal salt from group 7 to 12 and a coordinating solvent selected from specific solvent types.  This dispersion is then reacted with a specific structural borate wherein the borate has the structure containing a silicon, carbon, or nitrogen cation with the tetraphenylboron containing anion.
The art fails to teach or suggest this combination of limitations.  Further, the art of record fails to teach or suggest alternatives that would lead one skilled in the art to pick and choose to arrive at the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
	All claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622